DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment and remarks filed 3/3/21.  Claim 9 has been amended.    Claims 1-20 are pending.  


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding any potential  grounds of rejection under 35 USC 101, the pending claims are not directed to any of the groupings of subject matter considered to be abstract ideas as discussed in the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims are not directed to a mathematical concept, certain methods of organizing practically be performed entirely in a human’s mind.)   Generating a feature hash as understood to one of ordinary skill in the art is not a process that could be practically performed entirely in a human’s mind.  Applying a hash function to features and using their values as indices directly is not a process that can be practically performed in the human mind or by pen and paper.  

     
The closest prior art of record, Purdie (2016/014300), teaches generating a feature vector resulting in a model feature vector (para [0113])  and comparing feature vectors of a plurality of existing care plans (para [0237]).  Patinkin (2006/0095521) teaches utilizing a stackable hash (paras. [0112] – [0113]).  

However Purdie in view of Pantikin does not expressly teach:
generating a feature hash vector representing the model care plan, resulting in a model feature hash vector;
comparing feature hash vectors of a plurality of existing care plans to the model feature hash vector to find one or more care plan best matching one or more desired aspect of the user, resulting in one or more best match; 

A “feature hash” has a specific meaning in the computer arts that is distinguishable from the “stackable hash” taught by Pantikin.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207.  The examiner can normally be reached on Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        3/25/21